Citation Nr: 0922083	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-36 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased monthly apportionment in excess 
of $625.00 of the Veteran's VA disability compensation 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1971 to 
October 1973. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 special apportionment decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan. 

The appellant seeks apportionment of benefits as the 
Veteran's spouse and custodial parent of their three 
children.  

The appellant testified before the Board by videoconference 
from the RO in Jackson, Mississippi, in April 2009.  Although 
the Veteran was notified of the hearing by way of an April 
2009 letter from the RO, he did not appear in person to 
present testimony.  A transcript of the hearing is associated 
with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

Upon the filing of a notice of disagreement in a 
simultaneously contested claim, all interested parties and 
their representatives will be furnished a copy of the 
statement of the case.  38 C.F.R. § 19.101 (2008).  When a 
substantive appeal is filed in a simultaneously contested 
claim, the content of the substantive appeal will be 
furnished to the other contesting parties to the extent that 
it contains information which could directly affect the 
payment or potential payment of benefit which is subject of 
the contested claim.  38 U.S.C.A. § 7105A (West 2002), 38 
C.F.R. 
§ 19.102 (2008).

A statement of the case was issued in May 2006 with copies 
mailed to the two parties in this contested claim.  The 
appellant perfected an appeal the same month.  However, there 
is no correspondence in the file to show that the content of 
the appeal was furnished to the Veteran.  

The content of the substantive appeal included contentions 
that the appellant receives no financial support from the 
Veteran, that the appellant is unable to work for unspecified 
reasons, and that two of their three children have medical 
conditions that require on-going medication which the 
appellant is unable to afford.  Statements and testimony from 
the Veteran in the claims file do not show that the Veteran 
is aware of the latter two contentions which could directly 
affect the apportionment decision.  

Therefore, the content of the substantive appeal must be 
furnished to the Veteran prior to proceeding with the 
adjudication.  

Further, the Board notes that the most recent statement of 
financial status from the Veteran was received by the RO in 
April 2003.  In September 2007, the RO in Detroit requested 
current financial information from the Veteran but no 
response was received.  As the Veteran must receive notice of 
the content of the substantive appeal, an additional request 
for current financial information relevant to apportionment 
of his benefits is appropriate to afford him an opportunity 
to present evidence relevant to the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the content 
of the appellant's May 2006 appeal to the 
extent of the information which could 
directly affect the payment or potential 
payment of benefit which is subject of 
the contested claim.  

2.  Provide the Veteran with an 
appropriate VA financial report form and 
request that the Veteran complete the 
form to include monthly income from all 
sources, a list and value of all 
property, monthly expenses for the 
Veteran and any dependents living with 
him, and a statement of the average 
monthly amount provided to the appellant 
and their three children who do not live 
with him.   

3.  Then, readjudicate the claim for an 
increased monthly apportionment in excess 
of $625.00 of the Veteran's disability 
compensation benefits.  Provide the 
appellant and the Veteran and 
representatives of both parties, if any, 
with a supplemental statement of the case 
and an opportunity to respond.  
Thereafter, return the case to the Board 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




